Case 3:19-cv-04753 Document 1-48 Filed 02/05/19 Page 1 of 21 PageID: 642




                   
              EXHIBIT 
                 33 
                
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 2 ofPage
                                                            21 PageID:
                                                                1 of 20 643




                   EXHIBIT B
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 3 ofPage
                                                            21 PageID:
                                                                2 of 20 644




                          Appendix 1


                 DEFCAD File Summary
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 4 ofPage
                                                            21 PageID:
                                                                3 of 20 645




                       AR-15 Assembly

                             GrabCAD
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 5 ofPage
                                                            21 PageID:
                                                                4 of 20 646




                             CNCGuns
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 6 ofPage
                                                            21 PageID:
                                                                5 of 20 647




                       VZ. 58 Assembly

                             GrabCAD
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 7 ofPage
                                                            21 PageID:
                                                                6 of 20 648




                       AR-10 Assembly

                             GrabCAD
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 8 ofPage
                                                            21 PageID:
                                                                7 of 20 649




                Liberator Pistol Assembly


                             GrabCAD
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 9 ofPage
                                                            21 PageID:
                                                                8 of 20 650




                    Beretta M9 Assembly


                             GrabCAD
CaseCase
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                     107-2
                                        02/05/19
                                            Filed 07/27/18
                                                   Page 10 of
                                                            Page
                                                              21 PageID:
                                                                  9 of 20 651




                          1911 Assembly

                              GrabCAD
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 11 of
                                                          Page
                                                             21 PageID:
                                                                10 of 20 652




                             CNCGuns
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 12 of
                                                          Page
                                                             21 PageID:
                                                                11 of 20 653




                         10/22 Assembly

                             GrabCAD
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 13 of
                                                          Page
                                                             21 PageID:
                                                                12 of 20 654




                             CNCGuns
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 14 of
                                                          Page
                                                             21 PageID:
                                                                13 of 20 655




            308 80% (AR-10) Lower Model

                             CNCGuns
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 15 of
                                                          Page
                                                             21 PageID:
                                                                14 of 20 656




                 AR-15 80% Lower Model

                             GrabCAD




                             CNCGuns

                             See Above
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 16 of
                                                          Page
                                                             21 PageID:
                                                                15 of 20 657




                           Appendix 2


                Other Files and Printables
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 17 of
                                                          Page
                                                             21 PageID:
                                                                16 of 20 658




       g-code Files (like Ghost Gunner files)
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 18 of
                                                          Page
                                                             21 PageID:
                                                                17 of 20 659




                      Printable Gun Files
                        And MegaPack
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 19 of
                                                          Page
                                                             21 PageID:
                                                                18 of 20 660
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 20 of
                                                          Page
                                                             21 PageID:
                                                                19 of 20 661
Case
   Case
     3:19-cv-04753
         1:15-cv-00372-RP
                    Document
                          Document
                             1-48 Filed
                                   107-202/05/19
                                           Filed 07/27/18
                                                  Page 21 of
                                                          Page
                                                             21 PageID:
                                                                20 of 20 662
